Name: Regulation (EEC) No 955/69 of the Commission of 23 May 1969 on the classification of goods under heading No 74.19 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  organisation of transport;  tariff policy
 Date Published: nan

 Avis juridique important|31969R0955Regulation (EEC) No 955/69 of the Commission of 23 May 1969 on the classification of goods under heading No 74.19 of the Common Customs Tariff Official Journal L 124 , 24/05/1969 P. 0020 - 0021 Finnish special edition: Chapter 2 Volume 1 P. 0010 Danish special edition: Series I Chapter 1969(I) P. 0214 Swedish special edition: Chapter 2 Volume 1 P. 0010 English special edition: Series I Chapter 1969(I) P. 0228 Greek special edition: Chapter 02 Volume 1 P. 0063 Spanish special edition: Chapter 02 Volume 1 P. 0040 Portuguese special edition Chapter 02 Volume 1 P. 0040 REGULATION (EEC) No 955/69 OF THE COMMISSION of 23 May 1969 on the classification of goods under heading No 74.19 of the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 (1) of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to classification of spray heads for fire extinguishing systems, consisting of a brass casing with a tube screwing into the conduit of the systems, sealed by a metal capsule held in place by a calibrated eutectic alloy inset which melts when heated, thus allowing the capsule to fall away, the water then spurting against a deflector plate under the head; Whereas such spray heads contain no mechanical device and are sealed by a simple capsule which falls away when the fusible metal strut which holds it in place melts ; whereas therefore such spray heads do not in themselves constitute mechanical appliances for projecting, dispersing or spraying liquids or powders falling within heading No 84.21 and cannot be considered as parts or spare parts of such appliances ; whereas they do not fall within heading No 84.61 either, which covers taps, cocks, valves and similar appliances, for pipes, boiler shells, tanks, vats and the like ; whereas, as appears from the relevant Explanatory Note to the Brussels Nomenclature, only mechanically operated appliances fall within that heading ; whereas they do not constitute machinery and mechanical appliances within heading No 84.59, in accordance with the scope of that heading as specified in the Explanatory Notes to the Brussels Nomenclature; Whereas, therefore, spray heads must be classified according to the material of which they are made ; whereas, since they are made of brass, they fall within heading No 74.19; Whereas the Customs Cooperation Council has decided that such articles are to be classified under that heading; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature; HAS ADOPTED THIS REGULATION:Article 1Spray heads for fire extinguishing systems, consisting of a brass casing with a tube screwing into the conduit of the systems, sealed by a metal capsule held in place by a calibrated eutectic alloy inset which melts when heated, thus allowing the capsule to fall away, the water then spurting against a deflector plate under the head, shall be classified under Common Customs Tariff heading No: 74.19 - Other articles of copper. Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1969. For the Commission The President Jean REY (1) OJ No L 14, 21.1.1969, p. 1.